PER CURIAM.
This case is before us on petition for writ of habeas corpus seeking release of petitioner who is presently serving a ten year sentence for rape imposed January 26, 1962, in the Circuit Court of Lee County. Motions to vacate and set aside judgment and sentence were denied.
We issued the writ and, having considered the return of the Attorney General, find petitioner’s contentions to be without merit.
Writ of habeas corpus is discharged.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.